Executive Employment Agreement
 
This Executive Employment Agreement (the “Agreement”) is effective as of June
14, 2011 (the “Effective Date”), by and between Micromet, Inc. (hereinafter the
“Company”) and Ulrich M. Grau Ph.D. (hereinafter the “Executive”).
 
Whereas, the Company desires to employ the Executive to provide personal
services to the Company and its wholly-owned subsidiary Micromet GmbH (the
“Subsidiary”, and together with the Company collectively referred to as
“Micromet”), and wishes to provide the Executive with certain compensation and
benefits in return for his services; and
 
Whereas, the Executive wishes to be employed by the Company and provide personal
services to Micromet in return for certain compensation and benefits;
 
Now, therefore, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:
 
1.           Employment by the Company
 
1.1         Position.  Subject to terms set forth herein, the Company agrees to
employ the Executive in the position of Executive Vice President, Chief
Operating Officer, and the Executive hereby accepts such employment.  During his
employment with the Company, the Executive will devote his best efforts and
substantially all of his time and attention to the business of the Company,
except as provided in Section 4 below and for vacation periods and reasonable
periods of illness or other incapacities in accordance with Micromet’s general
employment policies or practices.
 
1.2         Duties.  The Executive will serve as an executive officer of the
Company performing such duties as are normally associated with his then current
position and such duties as are assigned to him from time to time, under the
oversight and direction of the Chief Executive Officer and the Company’s Board
of Directors (the “Board”) or a committee of the Board, subject to the terms of
his appointment to serve as a director or officer of the Subsidiary.  Upon
termination of this Agreement pursuant to Section 6, the Executive agrees to
resign from all functions which he exercised or assumed on the basis of or in
connection with the Executive’s employment by the Company, including as a
director or officer of the Company or its subsidiaries.
 
1.3         Location.  The Executive’s primary office location is at the
Subsidiary’s corporate offices in Munich, Germany.  If required for business
reasons and in the best interest of the Company, the Executive agrees to perform
services at places other than at his primary office location from time to time,
and to undertake reasonable business travel.
 
1.4         Term. The term of this Agreement and the Executive’s services to the
Company will commence on June 14, 2011 (the “Start Date”), and will continue
until terminated by the Executive or the Company in accordance with Section 6.
 
 
1

--------------------------------------------------------------------------------

 

2.          Compensation
 
2.1         Base Salary.  For services rendered hereunder by the Executive
pursuant to this Agreement, the Executive will receive an annualized base salary
of three hundred twenty-five thousand EUROS (€325,000) as may be adjusted from
time to time by the compensation committee of the Board in its sole discretion
(the “Base Salary”), payable in accordance with Micromet’s regular payroll
schedule (but not less frequently than monthly), less any payroll withholding
and deductions in accordance with applicable law and Micromet’s general
employment policies or practices.
 
2.2         Bonus.  The Executive will participate in the Company’s Management
Incentive Compensation Plan (the “MICP”) adopted by the Company from time to
time or in such other bonus plan as the Board may approve for the senior
executive officers of the Company, provided that the target bonus of the
Executive will be 50% of his annual base salary, or such higher percentage as
may be approved by the Board’s compensation committee from time to time.  Except
as otherwise provided in this Agreement, the Executive’s participation in and
benefits under any such plan will be on the terms and subject to the conditions
specified in the governing document of the particular plan.  If this Agreement
terminates for any reason prior to payment of any bonus, the Executive is not
eligible for such bonus, prorated or otherwise.
 
2.3         Standard Company Benefits.
 
(a)         The Executive will be eligible to participate on the same basis as
similarly situated employees in Micromet’s benefit plans in effect from time to
time during his employment.  All matters of eligibility for coverage or benefits
under any benefit plan will be determined in accordance with the provisions of
such plan.  Micromet reserves the right to change, alter, or terminate any
benefit plan in its sole discretion.
 
(b)         The Executive is entitled to annual paid time off (“PTO”) in
accordance with Micromet’s standard policies and as otherwise provided for
senior executive officers, but in no event less than thirty (30) working
days.  Working days are all calendar days with the exception of Saturdays,
Sundays, and the public holidays in Munich, Germany.  The Executive will
coordinate the periods of PTO reasonably in advance with the other executive
officers of the Company and the Chief Executive Officer.
 
2.4         Executive Benefits.
 
(a)         The Company will pay or reimburse the Executive any insurance
coverage as may be approved by the compensation committee of the Board from time
to time. Further, the Executive will be eligible to participate on the same
basis as similarly situated executives in such executive benefits plans as may
be established by the compensation committee of the Board from time to
time.  All matters of eligibility for coverage or benefits under any such
benefit plan will be determined in accordance with the provisions of such plan.
 
(b)         The Company will have the right to take out life, health, accident,
“key-man” or other insurance covering the Executive, in the name of the Company
and at the Company’s expense and for the Company’s benefit, in any amount deemed
appropriate by the Company.  The Executive will assist the Company in obtaining
such insurance, including, without limitation, submitting to any required
examinations and providing information and data required by insurance companies.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)         In order to facilitate the Executive’s relocation from his current
domicile to the Munich area, the Company will pay to the Executive a relocation
and housing bonus of forty thousand Euros (€40,000) upon the completion of such
relocation.

2.5         Business Expenses.  The Company will reimburse the Executive for
reasonable Company-related travel, entertainment, professional licensing,
continuing education and other expenses reasonably incurred by the Executive on
behalf of the Company pursuant to its expense reimbursement policy.  For the
avoidance of doubt, to the extent that any reimbursements payable to Executive
are subject to the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”): (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
 
2.6         Equity Compensation.
 
(a)         Participation in Equity Plans.  Subject to approval of the Board,
the Executive will be granted an initial option to purchase 300,000 shares of
common stock of the Company (the “Shares”).  The date of grant will be the first
day of the month following the Start Date and the Board’s approval of such
grant, and the exercise price will be the closing price of the Company’s stock
on the date of grant.  The initial option will vest with respect to twenty-five
percent (25%) of the shares on the one-year anniversary of the date of grant
(“Anniversary Date”), and with respect to the remaining seventy-five percent
(75%) of the Shares in equal monthly installments over the three- (3-) year
period after the Anniversary Date at a rate of 1/48 of the Shares each month
(with vesting occurring on each monthly anniversary of the Anniversary Date),
subject to Executive’s continuous employment with the Company on such dates.  In
addition, the Executive will be eligible to participate in any equity or other
employee benefit plan that is generally available to senior executive officers
of the Company.  Except as otherwise provided in this Agreement, the Executive’s
participation in and benefits under any such plans will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.
 
(b)         Acceleration of Vesting. The provisions concerning vesting pursuant
to clauses (i) and (ii) below will be cumulative, and are hereby deemed to be a
part of all stock options, restricted stock and such other awards granted during
the term of this Agreement pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof, (each a “Stock Award”), and to supersede any less favorable provision
in any agreement or plan regarding such Stock Award.
 
(i)          If a Change of Control (as defined in subsection (iii) below)
occurs and the Executive’s unvested Stock Awards are not converted, assumed, or
replaced by a successor, such Stock Awards will become fully vested and
exercisable and all forfeiture restrictions on such Stock Awards will lapse.
 
 
3

--------------------------------------------------------------------------------

 

(ii)         If this Agreement is terminated by the Company without Cause or by
the Executive for Good Reason within six (6) months prior to or twenty-four (24)
months following a Change of Control, all of the Executive’s outstanding
unvested Stock Awards will be automatically vested and exercisable on the later
of the date of termination or the Change of Control; provided, that if any
unvested portion of a Stock Award terminates or is forfeited in the case of the
termination of this Agreement before a Change of Control, the Company will make
a cash payment to the Executive, no later than ten (10) days after the effective
date of the Change of Control, equal to the economic value of the terminated
unvested portion of the Stock Award to the Executive at the time of the Change
of Control (calculated for stock options as the difference between the aggregate
exercise price of that portion of the option and the aggregate fair market value
of the shares underlying that portion of the option at the time of the Change of
Control, and for stock awards as the aggregate fair market value of the unvested
portion of the shares at the time of the Change of Control, less any amounts
paid to the Executive for the repurchase of that portion of the
shares).  Notwithstanding the foregoing, to the extent that the Company
determines that any of the payments or benefits under this subsection
2.6(b)(iii) constitute deferred compensation under Section 409A that may only be
paid on a qualifying transaction (that is, the payments and benefits are not
otherwise “exempt” under Section 409A), the foregoing definition of Change in
Control will apply only to the extent the transaction also meets the definition
used for purposes of Treasury Regulation Section 1.409A-3(a)(5), that is, as
defined under Treasury Regulation Section 1.409A-3(i)(5).
 
(iii)        “Change of Control” means and includes each of the following:
 
(1)         the acquisition, directly or indirectly, by any "person" or "group"
(as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange
Act and the rules thereunder) of "beneficial ownership" (as determined pursuant
to Rule 13d-3 under the Exchange Act) of securities entitled to vote generally
in the election of directors ("voting securities") of the Company that represent
40% or more of the combined voting power of the Company's then outstanding
voting securities, other than
 
a.           an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or
 
b.           an acquisition of voting securities by the Company or a corporation
owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or
 
c.           an acquisition of voting securities pursuant to a transaction
described in clause (3) below that would not be a Change of Control under clause
(3);
 
 
4

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, neither of the following events will constitute
an “acquisition” by any person or group for purposes of this subsection (iv): an
acquisition of the Company's securities by the Company which causes the
Company's voting securities beneficially owned by a person or group to represent
40% or more of the combined voting power of the Company's then outstanding
voting securities; provided, however, that if a person or group will become the
beneficial owner of 40% or more of the combined voting power of the Company's
then outstanding voting securities by reason of share acquisitions by the
Company as described above and will, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition will constitute a Change of Control; or
 
(2)         during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who will have entered into an
agreement with the Company to effect a transaction described in clauses (1) or
(3) of this subsection (e)) whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(3)         the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company's assets or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction
 
a.           which results in the Company's voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company's assets or otherwise succeeds to the business of the Company (the
Company or such person, the "Successor Entity")) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity's
outstanding voting securities immediately after the transaction, and
 
b.           after which no person or group beneficially owns voting securities
representing 40% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group will be treated for purposes of this
clause (B) as beneficially owning 40% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
 
(4)         the Company's stockholders approve a liquidation or dissolution of
the Company.
 
3.           D&O Insurance and Indemnification
 
3.1         D&O Insurance.  The Company will obtain and maintain at the
Company’s expense during the term of this Agreement and for six (6) years
thereafter liability insurance for the directors and officers of the Company
(D&O insurance) in the amount of at least US$ 10 million for any acts or
omissions of the Executive covered by the applicable insurance policy.
 
 
5

--------------------------------------------------------------------------------

 

3.2         Indemnification.  The Company and the Executive acknowledge that
they have entered into a separate indemnification agreement, and the Company
will indemnify the Executive in accordance with the terms of such agreement.
 
4.           Outside Activities During Employment
 
4.1         Exclusive Employment.  The Executive will devote his best efforts
and substantially all of his time and attention to the business of the Company,
except that the Executive may engage in civic and not-for-profit activities, and
participate in industry associations so long as such activities do not
materially interfere with the performance of his duties hereunder.  The
Executive agrees that he will not join any boards, other than community and
civic boards and boards of industry associations which do not interfere with his
duties to the Company, without the prior approval of the Board.
 
4.2         No Adverse Interests.  Except as permitted by Section 4.3, the
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise,
or engage in any business that creates a conflict of interest with his duties of
loyalty to the Company.
 
4.3         Non-Competition during Term of Agreement.  During the term of this
Agreement, except on behalf of the Company or as expressly authorized by the
Board, the Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by him to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that anything above to the contrary notwithstanding, he may
own, as a passive investor, securities of any competitor corporation, so long as
his direct holdings in any one such corporation will not in the aggregate
constitute more than one percent (1%) of the voting stock of such corporation.
 
5.           Proprietary Information Obligations
 
As a condition of initial and continued employment with the Company, the
Executive will execute and agrees to abide by the Employee Proprietary
Information and Inventions Agreement attached hereto as Exhibit A, which may be
amended by the parties from time to time without regard to this Agreement.  The
Employee Proprietary Information and Inventions Agreement contains provisions
that are intended by the parties to survive and that do survive termination or
expiration of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 

6.           Termination Of Employment
 
The parties acknowledge that the Executive’s employment with the Company is
terminable at will.  The provisions of in this Section governing the amount of
compensation, if any, to be provided to the Executive upon termination of
employment do not alter this at will status.
 
6.1         Termination by the Company for Cause
 
(a)         The Company may terminate this Agreement at any time for Cause by
written notice to the Executive effective upon receipt.  “Cause” means that the
Board of Directors has determined in good faith that the Executive has engaged
in any of the following: (i) a material breach of this Agreement or any other
written agreement between the Executive and the Company; (ii) gross negligence
or gross misconduct in the performance of his duties; (iii) the commission of
any act or omission constituting dishonesty or fraud that is injurious to the
Company or any successor or affiliate thereof; (iv) any conduct that constitutes
a felony; (v) conduct by the Executive which demonstrates gross unfitness to
serve; (vi) failure to attempt in good faith to implement a clear, reasonable
and legal directive of the Company’s Chief Executive Officer, the Board or any
Board committee; (vii) persistent and severe unsatisfactory performance of job
duties; or (viii) breach of a fiduciary duty.
 
(b)         If the Company terminates this Agreement for Cause, the Company will
pay the Executive (i) the Base Salary due the Executive through the date of
termination, (ii) for any accrued PTO not taken at the time of termination, and
(iii) any other amounts to which the Executive is entitled at the time of
termination under any bonus or compensation plan or practice of the
Company.  The Executive will not be entitled to receive any Severance Benefits
(as defined in Section 6.2 below), unearned bonuses or other compensation.
 
6.2         Termination by the Company without Cause.
 
(a)         The Company may terminate this Agreement at any time without Cause
by written notice to the Executive effective fourteen (14) days after receipt of
such notice or on a later termination date agreed with the Executive.
 
(b)         If the Company terminates the Executive’s employment without Cause,
the Company will pay the Executive (i) the Base Salary due the Executive through
the date of termination, (ii) for any accrued PTO not taken at the time of
termination, and (iii) any other amounts to which the Executive is entitled at
the time of termination under any bonus or compensation plan or practice of the
Company.
 
(c)         In addition, and provided that the Executive executes and does not
revoke a Release as provided in Section 7 and complies with Section 6.7(b), the
Company will pay or grant the Executive, in lieu of any other severance benefits
or any other compensation, the benefits set forth in this subsection (c) below
(“Severance Benefits”); provided, however, that if the Company has established
any compensation plan or severance benefit that is more favorable to the
Executive than any of the Severance Benefits, the Company will pay to the
Executive such more favorable benefit in lieu of the corresponding Severance
Benefit set forth below:
 
 
7

--------------------------------------------------------------------------------

 

(i)           An amount equal to the Base Salary for a period of twelve (12)
months from the date of termination, less any payroll withholding and deductions
due on such salary in accordance with applicable law, payable as a lump sum
payment no later than the first business day following the date on which the
Executive’s right to revoke any waiver and release of legal claims has expired
unexercised (which revocation period will not exceed seven calendar days
following the date the Executive signs the waiver and release);
 
(ii)          Acceleration of vesting of Stock Awards pursuant to Section
2.6(b)(ii), if applicable;
 
(iii)         During the period beginning on the first business day following
the date on which the Executive’s right to revoke any waiver and release of
legal claims has expired unexercised (which revocation period will not exceed
seven calendar days following the date the Executive signs the waiver and
release) and ending on the earlier of the date (1) which is twelve (12) months
following the date of termination or (2) on which the Executive has accepted a
full time position, executive-level outplacement services at the Company’s
expense, not to exceed €15,000, by a firm selected by the Executive from a list
compiled by the Company;
 
(iv)         Continuation of the payments for insurance coverage made pursuant
to Section 2.4 for the period beginning immediately prior to the date of
termination of this Agreement and ending on the earlier to occur of the date (1)
which is twelve (12) full months following the date of termination, or (2) when
the Executive’s next employer agrees to assume such payments; and
 
(v)           If this Agreement is terminated within six (6) months prior to or
twelve (12) months following a Change of Control, a Bonus (as defined below)
payable as a lump sum payment no later than the first business day following the
date on which the Executive’s right to revoke any waiver and release of legal
claims has expired unexercised (which revocation period will not exceed seven
calendar days following the date the Executive signs the waiver and
release).  “Bonus” means the average of the bonuses awarded to the Executive for
each of the three (3) fiscal years prior to the date of termination, or such
lesser number of fiscal years as may be applicable if the Executive has been
employed for less than three (3) full fiscal years on the date of
termination.  For purposes of determining the Executive’s Bonus, to the extent
the Executive received no bonus in a year in which other executives received
bonuses, such year will still be taken into account (using zero (0) as the
applicable bonus) in determining the Executive’s Bonus, but if the Executive did
not receive a bonus for a year in which no executive received a bonus, such year
will not be taken into account.  If any portion of the bonuses awarded to the
Executive consisted of securities or other property, the fair market value
thereof will be determined in good faith by the Board.
 
(d)         The Company will have the right to withhold further payments of
unpaid Severance Benefits upon its notice to the Executive of the Board’s good
faith reasonable belief, and the basis for the reasonable belief, that the
Executive has breached any of his post-termination obligations to the Company
under applicable laws and as defined in this Agreement and the Employee
Proprietary Information and Inventions Agreement.
 
 
8

--------------------------------------------------------------------------------

 

(e)         The damages caused by the termination of the Executive’s employment
without Cause would be difficult to ascertain; therefore, the severance for
which the Executive is eligible pursuant to Section 6.2(c) above in exchange for
the Release is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.
 
6.3         Termination by the Executive for Good Reason.
 
(a)         If the Executive has not previously received a notice of termination
from the Company, the Executive may terminate this Agreement at any time for
Good Reason by written notice to the Company as provided below.  “Good Reason”
means that any of the following actions are taken by the Company without
Executive’s prior written consent: (i) any material diminution of the
Executive’s authority, duties or responsibilities; (ii) any material reduction
by the Company in the Executive’s Base Salary; (iii) a relocation of the
Executive’s place of employment to a location in excess of 50 miles from the
Subsidiary’s current offices in Munich, Germany; (iv) any material breach of
this Agreement by the Company; (v) any failure to pay the Executive the earned
bonus for any period under the MICP or any other bonus or incentive plan adopted
by the Company, if a majority of other officers of the Company or any successor
or affiliate have been paid bonuses for such period under such plan, which, for
purposes of this provision, will be a material breach of this Agreement; or (vi)
any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company which, for purposes of this provision, will
be a material breach of this Agreement; provided, however, that the above
conditions will only be deemed Good Reason if (i) the Company is given written
notice from the Executive within ninety (90) days following the first occurrence
of a condition that the Executive considers to constitute Good Reason describing
the condition and the Company fails to remedy such condition within thirty (30)
days following such written notice, and (ii) the Executive resigns from
employment effective on a date that is within ninety (90) days following the end
of the period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so. Notwithstanding the foregoing, any
actions taken by the Company to accommodate a disability of the Executive or
pursuant to the Family and Medical Leave Act or an applicable state leave law
will not be a Good Reason for purposes of this Agreement.
 
(b)         If the Executive terminates this Agreement for Good Reason, the
Company will pay the Executive (i) the Base Salary due the Executive through the
date of termination, (ii) for any accrued PTO not taken at the time of
termination, and (iii) any other amounts to which the Executive is entitled at
the time of termination under any bonus or compensation plan or practice of the
Company.
 
(c)         In addition, provided that the Executive executes and does not
revoke a Release as provided in Section 7 and complies with Section 6.7(b), the
Company will pay or grant the Executive, in lieu of any other severance benefits
or any other compensation, the Severance Benefits set forth in Section 6.2(c).
 
(d)         The Company will have the right to withhold further payments of
unpaid Severance Benefits upon its notice to the Executive of the Board’s good
faith reasonable belief, and the basis for the reasonable belief, that the
Executive has breached any of his post-termination obligations to the Company
under applicable laws and as defined in this Agreement and the Employee
Proprietary Information and Inventions Agreement.
 
 
9

--------------------------------------------------------------------------------

 

(e)         The damages caused by the termination of the Executive’s employment
without Cause would be difficult to ascertain; therefore, the severance for
which the Executive is eligible pursuant to Section 6.2(c) above in exchange for
the Release is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.
 
6.4         Termination by the Executive Without Good Reason.
 
(a)         The Executive may terminate this Agreement at any time without Good
Reason effective thirty (30) days after written notice to the Company or on such
other termination date agreed with the Company. The Company may relieve the
Executive from the performance of his duties under this Agreement at any time
after receipt of the written notice.
 
(b)         If the Executive terminates this Agreement without Good Reason, the
Company will pay the Executive (i) the Base Salary due the Executive through the
date of termination, (ii) for any accrued PTO not taken at the time of the
receipt of the notice of termination, and (iii) any other amounts to which the
Executive is entitled under any bonus or compensation plan or practice of the
Company at the time of termination.  The Executive will not be entitled to
receive any Severance Benefits.
 
6.5         Termination for Death.
 
(a)         This Agreement will terminate immediately upon the Executive’s
death.
 
(b)         Upon termination of this Agreement due to the Executive’s death, the
Company will pay to any beneficiaries designated by the Executive in writing in
Exhibit B, or in the absence of such designation, to the Executive’s estate,
(each a “Death Benefits Recipient”) (i) the Base Salary due the Executive
through the date of termination, (ii) for any accrued PTO not taken by the
Executive at the time of termination, and (iii) any other amounts to which the
Executive was entitled at the time of termination under any bonus or
compensation plan or practice of the Company.
 
(c)         In addition, provided that the Executive’s Death Benefits Recipient
executes and does not revoke a Release as provided in Section 7, the Company
will pay the Death Benefits Recipient(s), in lieu of any other severance
benefits or any other compensation, the Severance Benefits set forth in Section
6.2(c)(i); provided that if the Company, immediately prior to the termination of
this Agreement pursuant to 6.5(a), has paid or reimbursed the Executive for life
insurance coverage with an insurance benefit of at least two (2) times the
Executive’s Base Salary, then the payment of such life insurance benefit to the
beneficiaries designated in the insurance policy replaces the Company’s
obligation to pay the Death Benefits Recipient(s) the Severance Benefits set
forth in Section 6.2(c)(i).
 
(d)         The Executive may change any beneficiary designated in Exhibit B by
written notice to the Company.
 
 
10

--------------------------------------------------------------------------------

 

6.6         Termination for Disability.
 
(a)         The Company may terminate this Agreement for the Executive’s
Disability by written notice to the Executive effective upon receipt or per a
termination date agreed with the Executive. Termination by the Company of the
Employee’s employment based on “Disability” will mean termination because the
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
(i) a period in excess of ninety (90) consecutive days, or (ii) a period in
excess of one hundred twenty (120) days in the aggregate in any consecutive one
hundred eighty (180) day period.  This definition will be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act and other applicable law.  The existence of the Executive’s
Disability will be determined by the Company on the written certification of the
Executive’s physician.  The Company reserves the right to have the Executive
examined by such physician at the Company’s expense.
 
(b)         If the Company terminates this Agreement for the Executive’s
Disability, the Company will pay the Executive (i) the Base Salary due the
Executive through the date of termination, (ii) for any accrued PTO not taken at
the time of termination, and (iii) any other amounts to which the Executive is
entitled at the time of termination under any bonus or compensation plan or
practice of the Company.
 
(c)         In addition, provided that the Executive executes and does not
revoke a Release as provided in Section 7 and complies with Section 6.7(b), the
Company will pay or grant the Executive, in lieu of any other severance benefits
or any other compensation, the Severance Benefits set forth in Section
6.2(c)(i), (iii) and (iv); provided that if the Company, immediately prior to
the termination of this Agreement pursuant to 6.6(a), has paid or reimbursed the
Executive for long term disability insurance coverage with an insurance benefit
of not less than 80% of his Base Salary to the age of 65, then the payment
pursuant to such insurance will replace the Company’s obligation to pay the
Severance Benefits set forth in Section 6.2(c)(i).  At the Executive’s election
he may pay the premium for this long term disability coverage.
 
(d)         The Company will have the right to withhold further payments of
unpaid Severance Benefits upon its notice to the Executive of the Board’s good
faith reasonable belief, and the basis for the reasonable belief, that the
Executive has breached any of his post-termination obligations to the Company
under applicable laws and as defined in this Agreement and the Employee
Proprietary Information and Inventions Agreement.
 
6.7         Cooperation Obligations.
 
(a)         Transition Activities.  After delivery or receipt by the Executive
of any notice of termination, and for a reasonable period following any
termination of this Agreement (to include any period for which the Executive has
been provided Base Salary as a severance benefit), the Executive will fully
cooperate with the Company in all matters relating to the winding up of the
Executive’s pending work and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.
 
 
11

--------------------------------------------------------------------------------

 

(b)         Return of the Company’s Property.  If the Company has delivered or
received a notice of termination of this Agreement, the Company will have the
right, at its option, to require the Executive to vacate his offices and to
cease all activities on the Company’s behalf prior to the effective date of
termination.  Upon the termination of this Agreement, as a condition to the
Executive’s receipt of any post-termination benefits described in this
Agreement, the Executive will immediately surrender to the Company all lists,
books and records of, or in connection with, the Company’s business, and all
other tangible and intangible property belonging to the Company, it being
distinctly understood that all such lists, books and records, and other
property, are the property of the Company.  The Executive will deliver to the
Company a signed statement certifying compliance with this Section 6.7 prior to
the receipt of any post-termination benefits described in this Agreement
 
(c)         Litigation.  After the termination of this Agreement, the Executive
will cooperate with the Company in responding to the reasonable requests of the
Company’s Chairman of the Board, CEO or General Counsel, in connection with any
and all existing or future litigation, arbitrations, mediations or
investigations brought by or against the Company, or its or their respective
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which the Company reasonably deems the
Executive’s cooperation necessary or desirable.  In such matters, the Executive
agrees to provide the Company with reasonable advice, assistance and
information, including offering and explaining evidence, providing sworn
statements, and participating in discovery and trial preparation and
testimony.  The Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by the
Executive in connection with any such legal proceedings, unless the Executive is
expressly prohibited by law from so doing.
 
(d)         Expenses and Fees.  The Company will reimburse the Executive for
reasonable out-of-pocket expenses incurred by the Executive as a result of his
cooperation with the obligations described in this Section 6.7, within thirty
(30) days of the presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and
procedures.  Except as provided in the preceding sentence, the Executive will
not be entitled to any compensation for activities performed pursuant to this
Section 6.7 during the period for which the Executive has been provided Base
Salary as a severance benefit. Thereafter, the Company will pay the Executive a
compensation for activities performed pursuant to this Section 6.7 based on an
hourly rate of 160th of the Executive’s monthly Base Salary immediately
preceding the termination of employment (the “Fees”).  In performing obligations
under this Section 6.7 following termination of this Agreement, the Executive
agrees and acknowledges that he will be serving as an independent contractor,
not as a Company employee, and he will be entirely responsible for the payment
of all income taxes and any other taxes due and owing as a result of the payment
of Fees, will not be eligible to participate in any Company benefit plans while
performing such services.
 
7.           Release
 
As a condition precedent to receipt of any Severance Benefits, the Executive
will provide the Company with an executed and effective general release
substantially in the form attached hereto as Exhibit C (the “Release”), or a
release in such other form as the parties may agree upon at the time.  Such
Release must be executed and delivered to the Company by no later than
forty-five (45) days after the date of the Executive’s termination from
employment, and the Executive will not be entitled to any Severance Benefits if
he delivers the Release after that time.
 
 
12

--------------------------------------------------------------------------------

 

8.           Post-Contractual Obligations
 
8.1         Non-Competition.  The Executive will not, for a period of twelve
(12) months from the termination of this Agreement, for the Executive’s own
account, or as owner, manager, officer, shareholder, consultant, director,
representative or employee of a company, participate in the research or
development of BiTE antibodies or active agents which trigger the same mechanism
as BiTE antibodies (collectively, the “Non-Compete Field”).  This
non-competition clause has worldwide application.  The Board may, in its
discretion, reduce the scope of the Non-Compete Field or waive the
non-competition obligation.
 
8.2         Non-Solicitation.  While employed by the Company, and for a period
of six (6) months from the termination of this Agreement, the Executive will not
interfere with the business of the Company by (a) soliciting, attempting to
solicit, inducing, or otherwise causing any employee of the Company to terminate
employment in order to become an employee, consultant or independent contractor
to or for any other person or entity; or (b) directly or indirectly causing any
third party that provides services to the Company to terminate, diminish, or
materially alter in a manner harmful to the Company its relationship with the
Company.
 
8.3         Compensation for Non-Competition and Non-Solicitation.
 
(a)         Fifty percent (50%) of the value of the Severance Benefits is deemed
to be paid as compensation for the Executive’s performance of the obligations
set forth in this Section 8.  If the Executive does not receive the Severance
Benefits (either because the Executive has not executed the Release or the
Agreement is terminated for reasons under which the Executive is not entitled to
receive the Severance Benefits), the Company will pay to the Executive fifty
percent (50%) of his then current base salary for the duration of the
Executive’s obligations set forth in this Section 8 in consideration of the
Executive’s performance of his obligations under this Section 8.
 
(b)         In the event of a breach by the Executive of the obligations set
forth in this Section 8, the obligation of the Company to pay compensation under
this Section 8.3 will be terminated with immediate effect.  During an
infringement of the non-competition or non-solicitation obligation, the
obligation of the Company to pay compensation due under this Section 8.3 for
desisting from competing and soliciting will be cancelled, and the Executive is
obliged to pay back the corresponding part of the compensation already paid to
the Executive pursuant to this Section 8.3.
 
(c)         The Company may at any time before, at or after termination of this
Agreement, waive the non-competition and the non-solicitation obligations of
this Section 8 by written notice to the Executive, which will release the
Company from its obligation to pay compensation according to this Section 8.3
after the expiration of six months after receipt of such notice.
 
(d)         If the Company is entitled to terminate this Agreement for Cause, it
may waive the non-competition and the non-solicitation obligations even after
having given notice of termination, if such notice is received by the Executive
no later than one month after receipt of the notice of termination. In that
event, the obligation to pay compensation pursuant to Section 8.3 will expire
with immediate effect, and the Executive will be obliged to pay back the portion
of the compensation already paid to the Executive for the period after the
termination of the non-compete and non-solicitation obligation.
 
 
13

--------------------------------------------------------------------------------

 

(e)         Except as otherwise provided herein Sect. 74 et seq. of the German
Commercial Code (“HGB”) will apply accordingly.
 
9.        Policies and Procedures
 
The employment relationship between the parties will be subject to Micromet’s
personnel policies and procedures as they may be interpreted, adopted, revised
or deleted from time to time in Micromet’s sole discretion. If the terms of this
Agreement differ from or are in conflict with Micromet’s personnel policies or
procedures, this Agreement will control. If the Company’s and the Subsidiary’s
personnel policies or procedures differ from or are in conflict with each other,
the Subsidiary’s policies and procedures will control.
 
10.        General Provisions
 
10.1         Notices.  Any notices provided hereunder must be in writing and
will be deemed effective upon the earlier of personal delivery or receipt if
delivered by mail or courier service, to the Company at its primary office
location and to the Executive at his address as listed on the Company payroll or
the Executive’s then current place of abode.
 
10.2         Confidentiality.  Unless publicly disclosed by the Company, the
Executive will hold the provisions of this Agreement in strictest confidence and
will not publicize or disclose this Agreement in any manner whatsoever;
provided, however, that the Executive may disclose this Agreement: (a) to the
Executive’s immediate family; (b) in confidence to his attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) insofar as such disclosure
may be necessary to enforce its terms or as otherwise permitted or required by
law.  In particular, and without limitation, the Executive agrees not to
disclose the terms of this Agreement to any current or former employee of the
Company.
 
10.3         Reasonableness of Restrictions.  The Executive acknowledges and
agrees that (a) he has read this Agreement in its entirety and understands it,
(b) the limitations imposed in this Agreement do not prevent him from earning a
living or pursuing his career following the termination of this Agreement, and
(c) the restrictions contained in this Agreement are reasonable, proper, and
necessitated by the Company’s legitimate business interests.  The Executive
represents and agrees that he is entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.
 
 
14

--------------------------------------------------------------------------------

 

10.4         Arbitration and Remedies.  The parties recognize that litigation in
federal or state courts or before federal or state administrative agencies of
disputes arising out of the Executive’s employment with the Company or out of
this Agreement, or the Executive’s termination of employment or termination of
this Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty.  The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Executive’s employment, including, but not limited to, any
claim arising out of this Agreement, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Executive Retirement Income Security Act, and any similar federal, state or
local law, statute, regulation, or any common law doctrine, whether that dispute
arises during or after employment, but excluding claims under or relating to
Section 4.3, 6.7(b), 8 or 9 of this Agreement or relating to any separate
agreements between the parties (including the Employee Proprietary Information
and Inventions Agreement) which do not specify arbitration as the exclusive
remedy and which may be pursued in any court of applicable jurisdiction (such
claims, the “Excluded Claims”), will be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association by a single arbitrator selected in
accordance with said rules; provided however, that nothing in this Agreement
will prevent either the Executive or the Company from obtaining injunctive
relief from a court, without bond and without prejudice to any other rights and
remedies, to prevent irreparable harm pending the conclusion of any such
arbitration. The location for the arbitration will be the Washington, D.C.
metropolitan area.  Any award made by such panel will be final, binding and
conclusive on the parties for all purposes, and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration will be borne by the Company;
provided however, that at the Executive’s option, the Executive may voluntarily
pay up to one-half the costs and fees. The parties acknowledge and agree that
their obligations to arbitrate under this Section survive the termination of
this Agreement and continue after the termination of the employment relationship
between the Executive and the Company. The parties each further agree that the
arbitration provisions of this Agreement will provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement.  By election arbitration as the means for final settlement of all
claims (other than the Excluded Claims), the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.  The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
 
10.5         Surviving Clauses.  Sections 2.6(b), 3, 5, 6, 7, 8, 9 and 10
(including the definitions of any defined terms referenced therein) will survive
any termination or expiration of this Agreement.
 
10.6         Severability.  In the event that a court finds this Agreement, or
any of its restrictions, to be ambiguous, unenforceable, or invalid, the parties
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.  If the court declines to enforce this Agreement in the manner
provided in this Section 10.6, the Executive and the Company agree that this
Agreement will be automatically modified to provide the Company with the maximum
protection of its business interests allowed by law and the Executive agrees to
be bound by this Agreement as modified.  In case any one or more of the
provisions, subsections, or sentences contained in this Agreement will, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect the other provisions
of this Agreement, and this Agreement will be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
 
15

--------------------------------------------------------------------------------

 

10.7        Waiver.  If either party should waive any breach of any provisions
of this Agreement or fail to enforce performance by the other party, he or it
will not thereby be deemed to have waived any preceding or succeeding breach or
performance of the same or any other provision of this Agreement.  Any such
waiver will be effective only if made in writing and signed by the Party waiving
such breach or performance.
 
10.8        Complete Agreement; Amendment.  This Agreement and its Exhibits,
constitute the entire agreement between the Executive and the Company and it is
the complete, final, and exclusive embodiment of their agreement with regard to
this subject matter.  This Agreement replaces all previous agreements regarding
the service relationship of the Executive with the Company. It is entered into
without reliance on any promise or representation other than those expressly
contained herein.  This Agreement cannot be modified or amended except in a
writing signed by an authorized representative of the Company and the Executive.
 
10.9        Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
 
10.10      Assignment; Assumption by Successor; Non-transferability of Interest.
 
(a)         The Company may assign this Agreement, without the consent of the
Executive, to any business entity which at any time, whether by purchase, merger
or otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Company.  The Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption will relieve the Company of
its obligations hereunder.  As used in this Agreement, the “Company” will mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
(b)         None of the rights of the Executive to receive any form of
compensation payable pursuant to this Agreement will be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of the Executive.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of the Executive to receive any form of compensation to
be made by the Company pursuant to this Agreement will be void.
 
10.11      Headings.  The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
 
10.12      Construction.  The language in all parts of this Agreement will in
all cases be construed simply, according to its fair meaning, and not strictly
for or against any of the parties hereto.  Without limitation, there will be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.
 
 
16

--------------------------------------------------------------------------------

 

10.13      Choice of Law.  All questions concerning the construction, validity,
interpretation of this Agreement will be governed by the laws of the State of
Maryland as applicable to contracts made and wholly performed within the State
of Maryland by residents of that State.
 
10.14      Application of Section 409A.
 
(a)         Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Section 409A will not commence in connection
with the Executive’s termination of employment unless and until the Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to the Executive
without causing him to incur the additional 20% tax under Section 409A.  In the
event that any severance payments and benefits provided under this Agreement is
delayed until a Separation From Service has occurred, then solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the Company will commence paying the severance payments and
benefits when a Separation From Service does occur in accordance with the
applicable payment schedules set forth in this Agreement.
 
(b)         For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) will be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder will at all times be considered a separate and distinct payment.
 
(c)         If the Company (or, if applicable, the successor entity thereto)
determines that any severance payments constitute “deferred compensation” under
Section 409A and the Executive is, on the termination of service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the severance payments will be delayed until the
earlier to occur of: (i) the date that is six months and one day after the
Executive’s Separation From Service, or (ii) the date of the Executive’s death
(such applicable date, the “Specified Employee Initial Payment Date”).  On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) will (A) pay to the Executive a lump sum amount equal to
the sum of the severance payments that the Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the severance payments had not been so delayed pursuant to this Section and
(B) commence paying the balance of the severance pay in accordance with the
applicable payment schedules set forth in this Agreement.
 
(d)         To the extent that any cash payment for which the Company or its
successor may become obligated to pay under Section 2.6(b)(iii) above is
deferred compensation for purposes of Section 409A, then the definition of
Change of Control for purposes of triggering a payment to the Executive under
that provision will be limited to those events that constitute “change in
control events” as specified in Treasury Regulation 1.409A-3 if necessary to
avoid the imposition of the additional 20% tax under section 409A.
 
 
17

--------------------------------------------------------------------------------

 

(e)         The Company’s obligations to make any reimbursements or provide
in-kind benefits to the Executive will be subject to the following restrictions:
(a) the Executive must provide documentation of any reimbursable expenses in
accordance with the Company’s then existing policies and procedures, (b) the
expenses paid or reimbursed by the Company in one calendar year will not affect
the expenses paid or reimbursed in another calendar year, and (c) the
reimbursement for any expenses will be made within a reasonable period of time
following the date on which the Company receives written documentation of the
expense, provided that all expenses will be reimbursed on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.
 
10.15      Best-After-Tax-Result Severance Payment
 
(a)         Notwithstanding anything in this Agreement or any other agreement
between the Executive and the Company (or any of its subsidiaries or affiliates)
to the contrary, if the provisions of Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”) relating to “excess parachute payments” (as
defined in the Code) is applicable to any payment or benefit received or to be
received by the Executive from the Company in connection with a Change in
Control (collectively, “Payments”), then any such Payments will be equal to the
“Reduced Amount” where the Reduced Amount is (1) the largest portion of the
Payments that will result in no portion of such Payments being subject to the
excise tax imposed by Section 4999 of the Code, or (2) the entire amount of the
Payments otherwise scheduled to be paid (without reduction), whichever of the
forgoing amounts after taking into account all applicable federal, state and
local employment taxes, income taxes and the excise tax of Section 4999 of the
Code (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
all state and local taxes), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of Payments.  If subsection (1) above applies and
a reduced amount of the Payments is payable, then any reduction of Payments
required by such provision will occur in a manner necessary to provide the
Executive with the greatest post-reduction economic benefit.  If more than one
manner of reduction of Payments necessary to arrive at the Reduced Amount yields
the greatest economic benefit to the Executive, the Payments will be reduced pro
rata.
 
(b)         In connection with a Change in Control transaction, the Company will
engage its accounting firm (“Accountants”) to perform the calculations to
determine if the Payments to the Executive would reasonably be subject to
Section 280G of the Code, and the Company will use reasonable efforts to cause
the Accountants to finalize such calculations, and the Company will deliver such
calculations and any supporting documentation to the Executive, by no later than
ten (10) days before the closing of the Change in Control transaction.
 
 
18

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.
 
Micromet, Inc.
     
/s/ Christian Itin
 
Name: Christian Itin
 
Title: President and CEO
     
The Executive
     
/s/ Ulrich M. Grau
 
Ulrich M. Grau, Ph.D.
 

 
 
19

--------------------------------------------------------------------------------

 

Exhibit A
 
Micromet, Inc.
 
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


In consideration of my employment or continued employment by Micromet, Inc., its
subsidiaries, parents, affiliates, successors and assigns (together, the
“Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Inventions Agreement (the “Agreement”) and
agree as follows:


1.           Nondisclosure.
 
1.1           Recognition of the Company's Rights; Nondisclosure.  I understand
and acknowledge that my employment by the Company creates a relationship of
confidence and trust with respect to the Company’s Proprietary Information
(defined below) and that the Company has a protectable interest therein.  At all
times during my employment and thereafter, I will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company's
Proprietary Information, except as such disclosure, use or publication may be
required in connection with my work for the Company, or unless an officer of the
Company expressly authorizes such in writing.  I will obtain the Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information will be the sole property of the Company and its
assigns.  I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.
 
1.2           Proprietary Information.  The term “Proprietary Information” will
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, its affiliates, parents and subsidiaries, whether having
existed, now existing, or to be developed during my employment.  By way of
illustration but not limitation, “Proprietary Information” includes (a)  the
identity, structure, chemical formula and composition of any materials in
research or development by the Company; procedures and formulations for
producing or manufacturing any such materials; all information relating to
preclinical and clinical studies and the results thereof; regulatory
documentation and/or submissions and information relating to the regulatory
status of any such materials; any data, reports, analyses, techniques,
processes, technical information, ideas, know-how, trade secrets, patents,
patent applications or inventions and any other proprietary technology and all
Proprietary Rights therein (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, ongoing or
potential projects, grants, grant proposals, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, margins, discounts, credit terms, pricing and billing
policies, quoting procedures, methods of obtaining business, forecasts, future
plans and potential strategies, financial projections and business strategies,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals,  methods of conducting
Company business, suppliers and supplier information, and purchasing; (c)
information regarding customers and potential customers of the Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by the Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of the Company and other non-public information relating to
customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and  employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company.  Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this agreement or
other act or omission by me, and I am free to discuss the terms and conditions
of my employment with others to the extent permitted by law.
 
1.3           Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties their
confidential and/or proprietary knowledge, data, or information (“Third Party
Information”).  During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than the Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.
 
 
A-1.

--------------------------------------------------------------------------------

 

1.4           Term of Nondisclosure Restrictions.  I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.
 
1.5           No Improper Use of Information of Prior Employers and
Others.  During my employment by the Company I will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of the Company any unpublished documents
or any property belonging to any former employer or any other person to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or person.
 
2.           Assignment of Inventions.
 
2.1           Proprietary Rights.  The term “Proprietary Rights” will mean all
trade secrets, patents, copyrights, trade marks, mask works and other
intellectual property rights throughout the world.
 
2.2           Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Schedule A (Previous Inventions) attached
hereto a complete list of all Inventions that I have, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties,
and that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Schedule A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Schedule A for such purpose.  If no
such disclosure is attached, I represent that there are no Prior
Inventions.  If, in the course of my employment with the Company, I incorporate
a Prior Invention into a Company product, process or machine, the Company is
hereby granted and will have a nonexclusive, royalty-free, irrevocable,
perpetual, fully-paid, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, make derivative
works of, publicly perform, publicly perform, use, sell, import, and exercise
any and all present and future rights in such Prior Invention.  Notwithstanding
the foregoing, I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company's
prior written consent.
 
2.3           Assignment of Inventions.  Subject to Subsections 2.4 and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”
 
2.4           Unassigned or Nonassignable Inventions.  I recognize that this
Agreement will not be deemed to require assignment of any Invention that I
developed entirely on my own time without using the Company’s equipment,
supplies, facilities, trade secrets, or Proprietary Information, except for
those Inventions that either (i) relate to the Company’s actual or anticipated
business, research or development, or (ii) result from or are connected with
work performed by me for the Company.  In addition, this Agreement does not
apply to any Invention which qualifies fully for protection from assignment to
the Company under any specifically applicable state law, regulation, rule, or
public policy (“Specific Inventions Law”).
 
 
A-2.

--------------------------------------------------------------------------------

 

2.5           Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
the provisions of a Specific Inventions Law; and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief.  The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.  I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.
 
2.6           Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular the Company Invention to a third
party, including without limitation the United States, as directed by the
Company.
 
2.7           Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).
 
2.8           Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to the Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such the Company Inventions in any and
all countries will continue beyond the termination of my employment, but the
Company will compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company's request on such assistance.
 
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
 
3.           Records. I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records will be available to and remain the sole property of the Company at all
times.
 
4.           Duty Of Loyalty During Employment. I agree that during the period
of my employment by the Company I will not, without the Company's express
written consent, directly or indirectly engage in any employment or business
activity which is directly or indirectly competitive with, or would otherwise
conflict with, my employment by the Company.
 
 
A-3.

--------------------------------------------------------------------------------

 

5.           Reasonableness Of Restrictions.
 
5.1           I agree that I have read this entire Agreement and understand
it.  I agree that this Agreement does not prevent me from earning a living or
pursuing my career.  I agree that the restrictions contained in this Agreement
are reasonable, proper, and necessitated by the Company’s legitimate business
interests.  I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.
 
5.2           In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and the Company
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.
 
5.3           If the court declines to enforce this Agreement in the manner
provided in subsection 5.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.
 
6.           No Conflicting Agreement or Obligation.  I represent that my
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence information
acquired by me in confidence or in trust prior to my employment by the
Company.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith.
 
7.           Return of the Company Property.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company personnel at any time with or
without notice.  Prior to leaving, I will cooperate with the Company in
completing and signing the Company's termination statement if requested to do so
by the Company.
 
8.           Notices.  Any notices required or permitted hereunder will be given
to the appropriate party at the address specified below or at such other address
as the party will specify in writing.  Such notice will be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.
 
9.           Notification of New Employer.  In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.
 
10.         General Provisions
 
10.1         Governing Law.  All questions concerning the construction,
validity, interpretation of this Agreement will be governed by and construed
according to the laws of the State of Maryland as applicable to contracts made
and wholly performed within the State of Maryland by residents of the State of
Maryland. I hereby expressly consent to the personal jurisdiction and venue of
the state and federal courts located in Montgomery County, Maryland for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
 
10.2         Severability.  In case any one or more of the provisions,
subsections, or sentences contained in this Agreement will, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect the other provisions of this
Agreement, and this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  If moreover, any one
or more of the provisions contained in this Agreement will for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it will be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it will then
appear.
 
 
A-4.

--------------------------------------------------------------------------------

 

10.3         Successors and Assigns.  This Agreement is for my benefit and the
benefit of the Company, its successors, assigns, parent corporations,
subsidiaries, affiliates, and purchasers, and will be binding upon my heirs,
executors, administrators and other legal representatives.
 
10.4         Survival.  The provisions of this Agreement will survive the
termination of my employment, regardless of the reason, and the assignment of
this Agreement by the Company to any successor in interest or other assignee.
 
10.5         Employment Status.  I agree and understand that nothing in this
Agreement will change my employment status or confer any right with respect to
continuation of employment by the Company, nor will it interfere in any way with
my right or the Company's right to terminate my employment at any time, with or
without cause or advance notice.
 
10.6         Waiver.  No waiver by the Company of any breach of this Agreement
will be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement will be construed as a waiver of any
other right.  The Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.
 
10.7         Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 
10.8         Entire Agreement.  The obligations pursuant to Sections 1 and 2
(except Subsection 2.7) of this Agreement will apply to any time during which I
was previously engaged, or am in the future engaged, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.
 
I have read this agreement carefully and understand its terms. I have completely
filled out Schedule A to this Agreement.
 
Dated:  June 14, 2011
 
/s/ Ulrich M. Grau
 
Name: Ulrich M. Grau
     
Accepted and Agreed To:
     
Micromet, inc.
     
By:
/s/ Christian Itin
 
Name: Christian Itin
 
Title: President & CEO
 

 
 
A-5.

--------------------------------------------------------------------------------

 

Schedule A
 
Previous Inventions
 
TO:
Micromet, Inc.

 
FROM:
   

 
DATE:
   

 
SUBJECT:
Previous Inventions

 
1.           Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Micromet, Inc. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:
 

  o No inventions or improvements.             o See below:            
      
     
     
     
       
           

 
¨
Additional sheets attached.

 
2.           Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):
 

 
Invention or Improvement
 
Party(ies)
 
Relationship
           
1.
                     
2.
                     
3.
                      o
Additional sheets attached.
       

 
 
A-6.

--------------------------------------------------------------------------------

 
 
Exhibit B
 
DEATH BENEFITS RECIPIENTS

 
Primary Beneficiary:
 
Amount of Payment pursuant to Section 6.5:
     
_____________________
 
____%
     
Secondary Beneficiary (if Primary Beneficiary pre-deceased):
     
_____________________
 
____%

 
 
 

--------------------------------------------------------------------------------

 



 
Exhibit C
 
RELEASE AGREEMENT


This Release of Claims (Release”) is made as of _________________ by and between
Ulrich M. Grau Ph.D. (the “Executive”) and Micromet, Inc. (the “Company”)
(together, the “Parties”).


1.            In consideration for the Executive’s execution of this Release,
the Company will provide the following Severance Benefits: [itemize benefits].
 
2.           The Executive hereby releases, acquits and forever discharges the
Company, its parents and subsidiaries, and their officers, directors, agents,
servants, employees, stockholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, which were known or through reasonable
diligence should have been known, arising out of or in any way related to
Releases, events, acts or conduct at any time prior to and including the date
the Executive executes this Release, including, but not limited to:  all such
claims and demands directly or indirectly arising out of or in any way connected
with the Executive’s employment with the Company, including but not limited to,
claims of intentional and negligent infliction of emotional distress, any and
all tort claims for personal injury, claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, PTO pay, fringe benefits, expense reimbursements, severance pay, or
any other form of compensation; claims pursuant to any federal, state or local
law or cause of action including, but not limited to, any and all claims and
causes of action that the Company, its parents and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:
 
(a)         has violated its personnel policies, handbooks, contracts of
employment, or covenants of good faith and fair dealing;
 
(b)         has discriminated against him on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Age Discrimination in Employment Act,
as amended (“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the
Fair Employment Practice Act of Maryland, Md. Code  Ann., State Government, tit.
20; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With
Disabilities Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; Section 510; and the National Labor Relations Act;
 
(c)         has violated any statute, public policy or common law (including but
not limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to him or any member of
his/her family and/or promissory estoppel).
 
 
 

--------------------------------------------------------------------------------

 

(d)         Excluded from this Release are any claims which cannot be waived by
law.  The Executive is waiving, however, his/her right to any monetary recovery
should any governmental agency or entity, such as the EEOC or the DOL, pursue
any claims on his/her behalf.  The Executive acknowledges that he is knowingly
and voluntarily waiving and releasing any rights he may have under the ADEA, as
amended.  The Executive also acknowledges that (i) the consideration given to
his/her in exchange for the waiver and release in this Release is in addition to
anything of value to which he was already entitled, and (ii) that he/she has
been paid for all time worked, have received all the leave, leaves of absence
and leave benefits and protections for which he/she is eligible, and have not
suffered any on-the-job injury for which he/she has not already filed a
claim.  The Executive further acknowledges that he has been advised by this
writing that:  (a) his waiver and release do not apply to any rights or claims
that may arise after the execution date of this Release; (b) he has been advised
hereby that he/she has the right to consult with an attorney prior to executing
this Release; (c) he has twenty-one (21) days to consider this Release (although
the Executive may choose to voluntarily execute this Release earlier and if
he/she does he/she will sign the Consideration Period waiver below); (d) he has
seven (7) days following his execution of this Release to revoke the Release;
and (e) this Release will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after
the Executive executes this Release.
 
3.           On or before the last day of the Executive’s employment, the
Executive agrees to return to the Company all Company documents (and all copies
thereof) and other Company property that the Executive has had in his/her
possession at any time, including, but not limited to, Company lists, books,
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers), credit cards, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).  The Executive will coordinate the return of Company
property with [name/title]. The Executive further agrees to deliver to the
Company a signed statement certifying compliance with this Section 3 prior to
the receipt of any Severance Benefits described in Section 1 above.
 
4.           For a reasonable period following any termination of this Agreement
(to include any period for which the Executive has been provided Base Salary as
a severance benefit), the Executive will fully cooperate with the Company in all
matters relating to the winding up of the Executive’s pending work and the
orderly transfer of any such pending work to such other employees as may be
designated by the Company.
 
5.           The Executive will cooperate with the Company in responding to the
reasonable requests of the Company’s Chairman of the Board, CEO or General
Counsel, in connection with any and all existing or future litigation,
arbitrations, mediations or investigations brought by or against the Company, or
its or their respective affiliates, agents, officers, directors or employees,
whether administrative, civil or criminal in nature, in which the Company
reasonably deems the Executive’s cooperation necessary or desirable.  In such
matters, the Executive agrees to provide the Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony.  The Executive also agrees to promptly send the Company copies of
all correspondence (for example, but not limited to, subpoenas) received by the
Executive in connection with any such legal proceedings, unless the Executive is
expressly prohibited by law from so doing.
 
 
-ii-

--------------------------------------------------------------------------------

 

6.           The Company will reimburse the Executive for reasonable
out-of-pocket expenses incurred by the Executive as a result of his cooperation
with the obligations described in Sections 4-5, within thirty (30) days of the
presentation of appropriate documentation thereof, in accordance with the
Company’s standard reimbursement policies and procedures.  Except as provided in
the preceding sentence, the Executive will not be entitled to any compensation
for activities performed pursuant to Sections 4-5 during the period for which
the Executive has been provided Base Salary as a severance benefit. Thereafter,
the Company will pay the Executive a compensation for activities performed
pursuant to Sections 4-5 based on an hourly rate of 160th of the Executive’s
monthly Base Salary immediately preceding the termination of employment (the
“Fees”).  In performing obligations under Sections 4-5 following termination of
his employment, the Executive agrees and acknowledges that he will be serving as
an independent contractor, not as a Company employee, and he will be entirely
responsible for the payment of all income taxes and any other taxes due and
owing as a result of the payment of Fees, will not be eligible to participate in
any Company benefit plans while performing such services.
 
7.           The Executive further agrees that both during and after the
Executive’s employment the Executive acknowledges his/her continuing obligations
under his Employee Proprietary Information and Inventions Agreement not to use
or disclose any confidential or proprietary information of the Company and to
refrain from certain solicitation and competitive activities.
 
8.           The Executive further agrees to reimburse to the Company any tax
refunds or other amounts that the Executive receives as payment or credit during
and after the Executive’s employment and that are reimbursable to the Company
pursuant to the Company’s tax equalization policy in effect as of the date of
termination of Executive’s employment.  The Executive agrees to make the
reimbursement to the Company within fourteen (14) days of the Executive’s
receipt of the tax payment, refund or credit.
 
9.           It is understood that the Executive will hold the provisions of
this Release in strictest confidence and will not publicize or disclose it in
any manner whatsoever; provided, however, that:  (a) the Executive may disclose
this Release to his immediate family; (b) the Executive may disclose this
Release in confidence to his/her attorney, accountant, auditor, tax preparer,
and financial advisor; and (c) the Executive may disclose this Release insofar
as such disclosure may be required by law.
 
10.         The Executive agrees not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that the Executive may respond accurately and
fully to any question, inquiry or request for information when required by legal
process.
 
11.         This Release does not constitute an admission by the Company of any
wrongful action or violation of any federal, state, or local statute, or common
law rights, including those relating to the provisions of any law or statute
concerning employment actions, or of any other possible or claimed violation of
law or rights.
 
 
-iii-

--------------------------------------------------------------------------------

 

12.         The Executive agrees that upon any breach of this Release the
Executive will forfeit all benefits paid or owing to the Executive by virtue of
his execution of this Release.  The Executive further acknowledges that it may
be impossible to assess the damages caused by violation of the terms of
paragraphs 3, 7, 8 and 9 of this Release and further agree that any threatened
or actual violation or breach of those paragraphs of this Release will
constitute immediate and irreparable injury to the Company.  The Executive
therefore agrees that any such breach of this Release is a material breach of
this Release, and, in addition to any and all other damages and remedies
available to the Company upon the Executive’s breach of this Release, the
Company will be entitled to an injunction to prevent the Executive from
violating or breaching this Release.  The Executive agrees that if the Company
is successful in whole or part in any legal or equitable action against the
Executive under this Release, the Executive agree to pay all of the costs,
including reasonable attorney’s fees, incurred by the Company in enforcing the
terms of this Release.
 
13.         This Release constitutes the complete, final and exclusive
embodiment of the entire Release between the Parties with regard to this subject
matter.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  This Release may not be
modified or amended except in a writing signed by both the Executive and a duly
authorized officer of the Company.  This Release will bind the heirs, personal
representatives, successors and assigns of the Parties, and inure to the benefit
of the Parties, their heirs, successors and assigns.  If any provision of this
Release is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable.  This Release will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Maryland as
applied to contracts made and to be performed entirely within Maryland.
 
In Witness Whereof, the Parties have duly authorized and caused this Agreement
to be executed as follows:


Micromet, Inc.
 
   The Executive
     
By:
       
Name
     
Title
   
Date:
 
Date:

 
 
-iv-

--------------------------------------------------------------------------------

 